Citation Nr: 0012905	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  99-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
syndrome.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for visual impairment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to March 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1998 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's claim for service connection for chronic 
lumbar syndrome is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The evidence supports the veteran's contention that his 
present back disability is related to an in-service injury.

3.  A left ankle disability is not currently shown.

4.  A hearing loss disability is not currently shown.  

5.  The veteran's eye disorders are congenital/developmental 
defects.  

6.  There is no medical evidence of a nexus between the 
veteran's eye disorders and any in-service injury or disease.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for chronic lumbar syndrome, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The veteran incurred chronic lumbar syndrome as a result 
of his military service.  38 U.S.C.A. §§ 1110, 1111, and 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (1999).
 
3.  The veteran's claim for entitlement to service connection 
for residuals of a left ankle injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per 
curiam) (table); 38 C.F.R. §§ 3.303 (1999).

4. The veteran's claim for entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. 
§§ 3.303 (1999).

5. The veteran's claim for entitlement to service connection 
for visual impairment is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) 
(table); 38 C.F.R. §§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  
 
Legal Analysis

Entitlement to service connection for chronic lumbar syndrome

The veteran contends that, while in service, he injured his 
back (in addition to his left ankle) after falling in a hole 
while carrying a 90mm weapon during night training at Ft. 
Stewart, Georgia.  His service medical records (SMR's) do not 
corroborate a war games back injury as currently described by 
the veteran, but they do include a December 1978 entry which 
indicates he complained of back pain and includes an 
impression of a back muscle strain.  In addition, June 1979 
SMR entries indicate the veteran injured his back playing 
softball and was diagnosed with a right lumbar paraspinal 
strain.  A June 1979 radiographic report shows the veteran 
then had a "normal lumbar spine."  

At his April 1999 hearing before the RO, the veteran 
testified that following service he continued to incur back 
pain and frequently used over-the-counter medications to 
alleviate the pain.  He further testified that his back pain 
has continually worsened and that his back more frequently 
gets stiff while driving.  In his January 1999 VA Form 9 
(Appeal to Board of Veterans' Appeals), the veteran stated 
that shortly following separation from service he sought 
treatment at a VA hospital for his back pain and was given 
medication therefor, but for an unstated reason he could not 
continue to receive the medication.  

A May 1998 VA compensation and pension (C&P) spine 
examination report states the following in relevant part 
regarding the veteran's medical history:

[The veteran] was originally injured 
secondary to a fall during a war games 
maneuver back in the 70's.  He said he 
has continued to have back problems since 
that time, and the back seems to be 
progressively worsening with the passage 
of time.  He describes chronic, recurring 
pain.  No definite functional limitations 
noted, but he says he has to take a lot 
of Advil if he does much bending or 
lifting.  He says that he has a feeling 
of stiffness after prolonged sitting or 
driving or riding in a vehicle for 
extended periods.  No radiation of pain 
into the lower extremities is noted.  No 
bowel or bladder incontinence is noted.  

An impression noted in the May 1998 spine C&P examination 
report states his condition as "chronic lumbar syndrome - 
history of injury."  An accompanying radiology report states 
as follows:  "Lumbosacral spine:  Somewhat straightening of 
the lumbar spine suggests muscle spasm.  Narrowing of the 
disc space at L5-S1 level suggests disc disease.  Rest of the 
disc spaces are well maintained.  Sacroiliac joints appear 
unremarkable."  

Given the above impression given by the VA examiner, the 
Board finds that the veteran has demonstrated a current 
disability - chronic lumbar syndrome - and therefore the 
first Caluza element of a well-grounded claim is satisfied.

With regard to the second and third Caluza requirements, the 
veteran's reported continuity of symptomatology, supplemented 
by the VA examiner's diagnosis of chronic lumbar syndrome, 
suffices to well-ground the veteran's claim under 38 C.F.R. 
§  3.303(b).  Savage, supra.  

The veteran having stated a well-grounded claim, VA has a 
duty to assist in the development of facts relating to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this case, the 
veteran was provided appropriate physical examinations and 
attempts were made to obtain all referenced medical records.  
The Board therefore finds that VA has done everything 
reasonably possible to assist him and that further 
development in this case is not warranted.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
evidence of record in rendering a decision, including an 
analysis of the credibility and probative value of the 
evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

The Board finds that the evidence supports the veteran's 
contention that his present back disability is related to an 
in-service injury.  While the veteran's C-file lacks 
documentation regarding post-service treatment of chronic 
lumbar syndrome, the veteran's testimony, which the Board 
finds credible, indicates he chose to self-treat his back 
condition over the years with the use of over-the-counter 
medication.  More importantly, the VA examiner's diagnosis of 
"chronic lumbar syndrome - history of injury," coupled with 
the aforementioned medical history, implies that the 
veteran's current back disability is related to his in-
service injuries.  For these reasons, the Board will grant 
the veteran's claim for entitlement to service connection for 
chronic lumbar syndrome.  38 U.S.C.A. §§ 1110, 1111, and 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (1999).

Entitlement to service connection for residuals of a left 
ankle injury

In his April 1999 hearing before the RO, the veteran 
testified that his left ankle occasionally "gives out" on 
him and that he sometimes wears an ankle brace.  He further 
testified that he never received treatment for or complained 
about his left ankle immediately following separation from 
service while he sought treatment for his back.  

The May 1998 VA C&P examination report states that the 
veteran since his in-service left ankle injury, he "has had 
no further problems with the left ankle.  The examination 
results are as follows:  "The left ankle had 10 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  No pain on 
motion.  No swelling, tenderness, or instability noted.  He 
was able to heel and toe walk.  He was able to squat and 
arise again.  He had 5/5 strength in the lower extremities.  
Reflexes and sensation were intact in the lower 
extremities."  The examiner's impression was:  "History of 
left ankle injury - asymptomatic."  The accompanying 
radiology report states the following conclusion:  "Left 
ankle:  No significant bony or soft tissues abnormally is 
noted.  Joint spaces are well maintained.  

Based on the above medical evidence, the Board finds that the 
veteran has not sufficiently shown a current left ankle 
disability to satisfy the first Caluza requirement of a well-
grounded claim.  The Board must therefore deny the veteran's 
claim for entitlement to service connection for residuals of 
a left-ankle injury as not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) 
(table); 38 C.F.R. §§ 3.303 (1999).

Entitlement to service connection for hearing loss

At his April 1999 hearing before the RO, the veteran 
testified that repeatedly firing a 90mm weapon during service 
caused him to incur hearing loss.  He further testified that 
he has difficulty comprehending speech if the person talking 
is not standing directly in front of him.  

A May 1998 VA C&P audiology examination report indicates that 
there is no evidence of medically correctable hearing loss 
and that the veteran's hearing is within normal limits 
bilaterally.  The veteran's pure tone thresholds and word 
recognition scores are also indicated, and are within normal 
limits. 

Given the results of the May 1998 VA C&P audiology 
examination, the Board finds that the veteran does not 
currently have a hearing loss disability, the first Caluza 
requirement of a well-grounded claim.  The Board must 
therefore deny the veteran's claim for entitlement to service 
connection for hearing loss as not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per 
curiam) (table); 38 C.F.R. §§ 3.303 (1999).

Entitlement to service connection for visual impairment

In his January 1999 VA Form 9, the veteran asserts that his 
eyes have always been red and that his vision has worsened 
following in-service time spent in a gas chamber.  

A May 1998 VA C&P eye examination report gives the following 
impression:  "(1) Myopia, [right eye]; (2) myopic 
astigmatism, [left eye]; (3) presbyopia, [bilaterally]; (4) 
enlarged optic cup to disc ratio, [bilaterally]."  The 
examiner further states as follows:

This patient has a normal eye examination 
except for myopic refractive error along 
with presbyopia which is normal for his 
age.  However, he does have mild 
enlargement of the optic nerve cups.  
This could indicate a possible diagnosis 
of low-tension glaucoma.  He is 
recommended to have his eyes rechecked in 
the near future by his local 
ophthalmologist to evaluate for the 
possibility of glaucoma.  Otherwise, no 
further recommendations at this time for 
this patient.

The Board notes that 38 C.F.R. § 3.303(d) contains a 
provision which disqualifies refractive errors of the eye 
from service connection consideration because they are 
considered congenital or developmental defects.  Each of the 
veteran's eye disorders as diagnosed at the May 1998 VA C&P 
eye examination are considered congenital or developmental 
defects and as such cannot be service connected. 38 C.F.R. 
§ 3.303(d) (1999).  

Notwithstanding the above finding, there is no medical 
evidence of a nexus between the veteran's current eye 
disorders and any in-service injury or disease.  Therefore, 
the third Caluza element of a well-grounded claim is not 
satisfied and the Board must deny the veteran's claim for 
entitlement to service connection for visual impairment as 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed.Cir. 1996) (per curiam) (table); 38 C.F.R. §§ 3.303 
(1999).



ORDER

The veteran's claim for entitlement to service connection for 
chronic lumbar syndrome is granted.

The veteran's claim for entitlement to service connection for 
residuals of a left ankle injury is not well-grounded and is 
accordingly denied.

The veteran's claim for entitlement  to service connection 
for hearing loss is not well-grounded and is accordingly 
denied.

The veteran's claim for entitlement to service connection for 
visual impairment is not well-grounded and is accordingly 
denied.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

